Citation Nr: 0421837	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active honorable service from January 1972 to 
February 1973.  He died in March 2000, and the appellant is 
the surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In April 2000, the appellant filed claims of entitlement to 
service connection for the cause of the veteran's death, DIC 
pursuant to the provisions of 38 U.S.C. § 1318, and basic 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35. The July 2000 rating decision denied 
entitlement to service connection for cause of the veteran's 
death under 38 U.S.C. § 1310, entitlement to DIC under 38 
U.S.C. § 1318, and basic eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  The 
appellant perfected a timely appeal with regard to DIC only.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In 
May 2001 the RO provided the appellant a VCAA notice letter 
consistent with Quartuccio, supra.

The appellant has raised an issue of clear and unmistakable 
error in prior rating decision(s) of the RO as to assignment 
of the effective date for a 100 percent evaluation for the 
veteran's service-connected disability.  This issue is 
inextricably intertwined with the issue of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the Board is unable to consider the issue 
prepared and certified on appeal until the RO initially 
considers the appellant's claim of clear and unmistakable 
error in prior rating decisions referable to the award of a 
100 percent evaluation for service-connected disability.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that she clarify 
which rating decision(s) with which she 
disagrees referable to assignment of a 
100 percent evaluation for the veteran's 
service-connected disability.  As 
clarified by the appellant the VBA AMC 
should then issue a rating decision 
adjudicating the claim of entitlement to 
an earlier effective date for assignment 
of a 100 percent evaluation for service-
connected disability based on clear and 
unmistakable error in prior rating 
decision(s).

4.  The VBA AMC should readjudicate the 
claim of entitlement to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




























 Department of Veterans Affairs


